Upon consideration of the petition filed on the 20th of February 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Dismissed by order of the Court in conference, this the 27th of March 2019."The following order has been entered on the motion filed on the 20th of February 2019 by Defendant to Proceed In Forma Pauperis:"Motion Allowed by order of the Court in conference, this the 27th of March 2019."